Citation Nr: 1033887	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to the assignment of initial rating in excess of 
30 percent for the service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to the assignment of a rating in excess of 10 
percent for the service-connected residuals of shell fragment 
wounds to the right upper arm with retained foreign bodies.

3.  Entitlement to the assignment of a rating in excess of 10 
percent for the service-connected residuals of shell fragment 
wounds to the right forearm with retained foreign bodies.

4.  Entitlement to the assignment of a rating in excess of 10 
percent for the service-connected residuals of shell fragment 
wounds to the right thigh and left iliac crest with retained 
foreign bodies.

5.  Entitlement to the assignment of a rating in excess of 10 
percent for the service-connected shell fragment wound residuals 
manifested by neuropathy of the right ulnar nerve.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1970.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by the RO 
that granted service connection for PTSD and assigned a 30 
percent rating, effective on November 1, 2001.  

In January 2009, the Board remanded the case to the RO for 
additional development of the record.

The issue of a total rating based on individual unemployability 
by reason of service-connected disability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The service-connected PTSD is not shown to have been 
productive of a disability picture manifested by occupational and 
social impairment with reduced reliability and productivity due 
to flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood or difficulty in establishing effective work and social 
relationships during the period of the appeal.  

2.  Without explanation, the Veteran failed report for VA 
examinations scheduled in connection with his claims for increase 
in order to fully evaluate the current severity of his service-
connected shell fragment wound residuals of the right upper arm, 
right forearm, right thigh, left iliac crest, and neuropathy of 
the right ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2009).

2.  The claim for an increased rating higher than 10 percent for 
the service-connected residuals of shell fragment wounds to the 
right upper arm with retained foreign bodies must be denied by 
operation of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.655 (2009).

3.  The claim for an increased rating higher than 10 percent for 
the service-connected residuals of shell fragment wounds to the 
right forearm with retained foreign bodies must be denied by 
operation of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655 (2009).

4.  The claim for an increased rating higher than 10 percent for 
the service-connected residuals of shell fragment wounds to the 
right thigh and left iliac with retained foreign bodies must be 
denied by operation of law.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.655 (2009).

5.  The claim for an increased rating higher than 10 percent for 
the service-connected shell fragment wound residuals manifested 
by neuropathy of the right ulnar nerve must be denied by 
operation of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

As the September 2002 rating decision on appeal granted service 
connection for PTSD, and assigned a disability rating and 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in January 2004 and 
notice on the downstream issue was also provided in February 2009 
correspondence.  The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records have been associated with his 
claims file and VA has obtained all pertinent/identified records 
that could be obtained.  He was afforded a VA examination in June 
2002; however, he failed to report for more timely examinations 
scheduled in 2010 at the request of the Board.  To this extent, 
the VA's duty to assist is met.   


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 


A.  PTSD

The service-connected PTSD warrants a 30 percent rating when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent rating is assignable when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to such 
symptoms as suicidal ideation;, obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful situation; and 
inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Court has held that Global Assessment Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 71 to 80 reflects absent or minimal 
symptoms (e.g. mild anxiety before an examination), good 
functioning in all areas, interested and involved in a wide range 
of activities, socially effective, generally satisfied with life, 
no more than everyday problems or concerns (e.g., an occasional 
argument with family members).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communications (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  Id.

38 C.F.R. § 3.665(b) provides that when a claimant fails to 
report for an examination in conjunction with an original 
compensation claim, the claim shall be adjudicated on the 
evidence of record.

It was held in Turk v. Peake, 21 Vet. App. 565, 569 (2008) that 
because the Veteran in that case had "appealed the initial 
disability rating assigned to his (initial claim for service 
connection) the claim never became final, and should have been 
classified as an 'original compensation claim.'  As such, in 
accordance with the regulation, (the Veteran's) claim must be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b)."

As this claim stems from the initial rating assigned following 
the grant of service connection, the Board will consider the 
claim based on the evidence of record.

The record indicates that the Veteran's psychiatric symptoms may 
be due in part or in whole to other disorders that are not 
service connected; therefore, all signs and symptoms that could 
not be differentiated from service-connected PTSD will be 
attributed to his PTSD.  Mittleider v. West, 11 Vet. App. 181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed to 
the service-connected condition).

Based on a careful review of the record, the Board finds that, 
for the period of the appeal, the evidence documents that the 
service-connected PTSD is not productive of disability picture 
manifested by reduced reliability and productivity and difficulty 
in establishing effective work and social relationships.  

A November 2001 assessment indicates the Veteran complained of 
mildly intrusive recollection of service, avoidance of reminders 
of service, a loss of interest in significant activities, 
restricted range of affect, irritability or outbursts of anger, 
difficulty concentrating, and hypervigilance.  In patient 
treatment was recommended.

In December 2001, the Veteran was admitted to a PTSD program due 
to his reports of nightmares, irritability, depression, poor 
sleep and problems with interpersonal relationships.  After one 
week, he was discharged prior to the completion of the program 
due to a positive drug test.  He had a GAF score of 41.

Shortly thereafter, the Veteran participated in a drug and 
alcohol program from December 2001 to January 2002.  The Veteran 
had a verbal altercation with a peer during which threats of 
violence were exchanged that led to an early discharge.  His GAF 
score on admission was 35 and on discharge was 40.  

A January 2002 behavioral assessment indicates the Veteran's 
affect was restricted.  He denied hallucinations except when 
under the influence of drugs, and suicidal or homicidal ideation 
was not present.  His concentration was average, and immediate 
memory was within normal limits.  His recent and remote memory 
was below average.  Insight was fair, and judgment was impaired.  
His current GAF score was 35 and in the past year it was 45.  

On June 2002 VA examination, the Veteran complained of intense 
anxiety associated with nightmares, possible flashbacks, 
substantial avoidance symptoms associated with his service, 
avoidance of crowds and wooded areas, hypervigilance, exaggerated 
startle response and substantial concentration problems.  

On examination, the examiner noted that the Veteran was casually 
dressed and groomed.  There were no unusual mannerisms or tics 
present, and intense anxiety symptoms were not detected.  He 
maintained good eye contact; his speech was within normal limits; 
his thought processes were clear; he was coherent and goal 
directed; and his thought content was free of any obsessions, 
compulsions, delusions or hallucinations.  His thoughts were well 
organized.  He denied suicidal thoughts.  There was no evidence 
of major concentration or memory disturbance.  Judgment and 
insight were compromised due to drug and alcohol problems.  A GAF 
score based solely on PTSD was in the 70 to 80 range.

In connection with a Bureau of Disability Determination in 
January 2004, the Veteran was noted to have been receiving 
benefits since sustaining a serious head injury as the result of 
an assault in 1993.  The recorded diagnostic impressions were 
those of dementia due to head trauma, cocaine abuse in remission 
and rule out impulse control disorder on Axis I and personality 
disorder, not otherwise specified, likely related to head trauma 
on Axis II.  On Axis V, his GAF was noted to be approximately 45 
to 50.  

In general, the VA treatment records dated from July 2002 to May 
2005 indicate the Veteran experienced anxiety reaction to current 
events, sleep disturbance, social alienation, nightmares, 
intrusive thoughts, an inability to handle interpersonal 
relationships and depression.  As the first anniversary of the 
9/11 attacks approached, he had additional stress, anxiety and 
depression.  

In February 2004, the Veteran was noted to struggle with daily 
activities and social events.  He was also unable to break free 
of the isolation/alienation of the past week.  

An August 2004 consultation indicates that the Veteran never had 
any inpatient psychiatric hospitalizations.  He was cooperative 
and alert, and his mood was somewhat anxious and dysphoric.  His 
affect was congruent and appropriate.  His s speech was coherent 
and goal directed.  Thought processes were without evidence of 
flight of ideas or looseness of association.  There were no 
hallucinations or homicidal or suicidal ideation.  His judgment 
and insight appeared fair.  Memory appeared intact.  He had a GAF 
score of 55.  

A January 2005 discharge summary notes the Veteran's complaints 
of auditory hallucinations.  He understood that they were not 
real and that he was not compelled to act upon them.  The 
examiner indicated that several diagnoses, including PTSD, could 
be at the root of these symptoms.  He was given a current GAF 
score of 54 and a past GAF score of 38.

The April and May 2005 records also noted symptoms of flashbacks, 
avoidance, loss of interest, sleep disturbance, and irritability 
or outbursts, detachment or estrangement from others and panic 
attacks.  His anxiety over events in the Middle East continued.

The June 2006 records do not reflect any significant change in 
symptoms other than improvement in sleep and memory.  He had 
strong family support and three close friends.  He had married 
and divorced the same woman three times, and the marriages ended 
due to his infidelity.  

In May 2008, the Veteran denied having anxiety; a change in 
concentration, motivation or libido; frightening thoughts or 
dreams; trouble sleeping; and suicidal or homicidal ideation.  He 
complained of occasional bouts of depression, but denied any 
current depression.  His mood was labile with inappropriate 
giggling.  His affect was appropriate, and he was cooperative.  

In September 2009, the Veteran was seen by VA with a history of 
posttraumatic epilepsy dating from his time in service when he 
was injured in Vietnam.  He was noted to have a significant 
history of alcohol and cocaine abuse with many assaults and 
attempts at drug rehabilitation.  He reported having been most 
recently assaulted in June 2009 and suffering a skull fracture 
and other injuries.  An imaging study showed dramatic right 
frontotemporal atrophy, likely as the result of trauma, as well 
as atrophy and encephalomalacia in the left parietal area.  

On this record, the service-connected PTSD does not meet the 
criteria for a rating higher than 30 percent.  

As noted, the VA examination in 2002 assigned a GAF score in the 
range of 70 to 80 for the service-connected PTSD that would be 
consistent with only minimal symptoms.  

The subsequent disability examination in 2004 assigned at GAF 
score ranging from 45 to 50, but did not diagnose PTSD.  This 
examiner attributed much of this to dementia due to the Veteran's 
head injury sustained in 1993.  The most recent VA records also 
showed significant brain damage that was likely due to trauma.  

With regard to family relations, the record indicates that the 
Veteran endorsed social isolation, detachment and problems with 
interpersonal relationships.  While it was also noted that he 
married the same woman 3 times, he had close friends and strong 
family support.  Thus, no significant deficiency was shown in 
this area due to PTSD.  

His judgment was noted to vary and was described as impaired, 
compromised and fair.  Notably, the VA examiner attributed the 
Veteran's compromised judgment to his substance abuse.  The Board 
finds that no significant deficiencies in judgment were due to 
PTSD.

The Veteran's thinking appeared intact throughout the appeal.  
His thought processes were consistently clear, coherent and goal 
directed.  He also did not have delusions, obsessions, 
compulsions or suicidal or homicidal thoughts that were related 
to the service-connected PTSD.  

At one time the Veteran was noted to have some auditory 
hallucinations, but he indicated that he understood these were 
not real and had no compulsion to act on them.  These 
manifestations are not shown to be related to the service-
connected PTSD.

The record also reflects one occasion of inappropriate giggling, 
but this was an isolated incident and not a chronic component of 
his service-connected disability.  The Board concludes there was 
no significant deficiencies present in his thinking due to his 
PTSD.

The Veteran's mood was affected due to his having periods of 
depression and some anxiety attacks.  Significantly, these are 
not shown to be near-constant occurrences.  Although he was noted 
to endorse irritability and outburst of anger, these were not 
severe or frequent.  In fact, only one actual incident was 
reported and there was no history of assaults.  

Accordingly, on this record, a rating higher than the current 30 
percent for the service-connected PTSD is not assignable at any 
time during the period of this appeal.

The Board's considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is nothing in the record that reflects or suggests that the 
service-connected PTSD is productive of an unusual or exceptional 
disability picture as to render impractical its rating under the 
provisions of the criteria applied in this case.  

The service-connected disability also does not involve 
extraordinary factors such as marked interference with 
employability or frequent hospitalizations that are not addressed 
by established standards.


B. Residuals of Shell Fragment Wounds

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without good 
cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

The Veteran failed to report to a scheduled VA examination in 
April 2010.  His most recent address of record was verified as 
being correct.  Neither the Veteran nor his representative now 
asserts that proper notice of the examination was not received.  
Moreover, at this time, there is no showing of good cause for the 
Veteran's failure to appear for the most recent examination.  

Since VA does not routinely include a notice of a scheduled VA 
examination in the record, the absence of such documentation from 
the claims file cannot be used to demonstrate that notice was not 
mailed.  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

The matters at hand involved claims for increase that do not stem 
from the assignment of initial disability ratings immediately 
upon a grant of service connection from an original compensation 
claim.  Accordingly, the holding in Turk, Id., does not apply in 
this matter.

In reviewing the record, the Board finds that the Veteran's 
claims for increase have remained on appeal since 2002 due to 
circumstances that are mainly outside the control of VA.  One 
document states that the Veteran was incarcerated beginning in 
April 2005 and was initially released in February 2006 and then 
confined a second time beginning in July 2006 and released in 
March 2007.  

Another VA document reported that the Veteran had been 
incarcerated in October 2006 and paroled in March 2008.  Thus, 
for much of the period of the appeal, the Veteran was confined 
and not readily available for a VA examination in connection with 
his appeal.  

Most recently, pursuant to the January 2009 remand, the Veteran 
was informed that VA examinations would be scheduled in order to 
fully assess the current extent for his service-connected 
residuals of shell fragment wounds involving the right upper arm, 
right forearm, right thigh and left iliac crest, and neuropathy 
of the right ulnar nerve.

The examinations were first scheduled in February 2010, but the 
Veteran did not appear for the evaluations.  When contacted by VA 
for clarification by telephone in March 2010, the Veteran 
reported that he had no transportation.  

The Veteran's address was verified at the time of this telephone 
contact, and he was told that his examinations would be 
rescheduled and that he should contact the VAMC or other sources 
for transportation.   

The VA examinations were rescheduled for April 5, 2010, but the 
Veteran is shown to have "FAILED TO REPORT."  

Accordingly, the Board finds that, given the circumstances of 
this case, VA has taken reasonable action to afford the Veteran 
with an opportunity to appear for an examination in connection 
with these claims for increase.  

Because the Veteran did not show good cause for his failure to 
report for the most recent VA examination, the provisions of 38 
C.F.R. § 3.655(b) mandate that the claims for increase be denied 
by operation of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

An increased rating in excess of 30 percent rating for the 
service-connected PTSD is denied.

The claim for a rating in excess of 10 percent for the service-
connected residuals of shell fragment wounds to the right upper 
arm with retained foreign bodies must be denied by law.

The claim for a rating in excess of 10 percent for the service-
connected residuals of shell fragment wounds to the right forearm 
with retained foreign bodies must be denied by law.

The claim for a rating in excess of 10 percent for the service-
connected residuals of shell fragment wounds to the right thigh 
and left iliac with retained foreign bodies must be denied by 
law.

The claim for a rating in excess of 10 percent for the service-
connected shell fragment wound residuals manifested by neuropathy 
of the right ulnar nerve must be denied by law.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


